PER CURIAM.
Freddie Siplen filed a petition for writ of habeas corpus on July 23, 2007, seeking review of an order entered on May 1, 2007, which modified his probation to include electronic monitoring as a condition of probation. Prior to the filing of the instant habeas petition, Siplen filed a notice of appeal on May 25, 2007, from the same order modifying probation entered on May 1, 2007. That appeal is pending in this court, and has not yet been perfected.
As an order modifying probation may be appealed,1 the appeal initiated by Siplen is the proper appellate remedy. Therefore, the instant habeas petition is dismissed. See generally Harris v. State, 949 So.2d 241 (Fla. 5th DCA 2007) (habeas corpus may not be used as a substitute for an appeal).
PETITION DISMISSED.
PALMER, C.J., SAWAYA and MONACO, JJ., concur.

. See Fla. R.App. P.9.140(b)(1)(D).